

117 HR 74 IH: Protecting Local Communities from Harmful Algal Blooms Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 74IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Buchanan introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to include algal blooms in the definition of a major disaster, and for other purposes.1.Short titleThis Act may be cited as the Protecting Local Communities from Harmful Algal Blooms Act.2.Algal bloomsSection 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by striking or drought and inserting drought, or algal blooms.